Citation Nr: 1441154	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed bilateral knee disorder.

2.  Entitlement to service connection for the claimed residuals of a head injury.

3.  Entitlement to service connection for claimed diabetes mellitus. 

4.  Entitlement to service connection for claimed bilateral upper extremity neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for claimed bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for claimed erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions of the RO.  

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

In December 2011, the Board denied the claims of service connection for a bilateral knee disorder and the residuals of a head injury.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In August 2012, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the decision to the extent that it denied service connection for a bilateral knee disorder and the residuals of a head injury and remanding those claims to the Board for further proceedings consistent with the Joint Motion.

In May 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the claim for service connection for diabetes mellitus and related complications. The opinion, dated in July 2013, has been received at the Board, and the Veteran and his representative have been provided a copy of this opinion.

In November 2013, the Board denied the claims of service connection for diabetes mellitus, bilateral upper extremity neuropathy, lower extremity neuropathy, and erectile dysfunction.  

The Board also remanded the claims of service connection for bilateral knee disorder and residuals of head trauma.  The Veteran again appealed the November 2013 Board decision to the Court.  

In July 2014, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the decision to the extent that it denied service connection for diabetes mellitus, bilateral upper extremity neuropathy, lower extremity neuropathy, and erectile dysfunction, and remanding those claims to the Board for further proceedings consistent with the Joint Motion.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the July 2014 Joint Motion, the Board finds that further RO action on the claim for service connection for diabetes mellitus is required.  

The Veteran asserts that he had symptoms of diabetes mellitus beginning in service and continuously since service and that because, he was referred for glucose tolerance testing in service, he was presumptively diagnosed with diabetes mellitus in service.

As indicated, the Board sought an advisory medical opinion from the VHA with respect to the claim for service connection for diabetes mellitus and related complications.  Such opinion was obtained in July 2013.

That reviewing medical specialist determined that it was not at least as likely as not that the Veteran exhibited a combination of manifestations, as distinguished from isolated findings, sufficient to identify diabetes mellitus and/or related complications, including neuropathy and erectile dysfunction, and sufficient observation to establish chronic disease during his period of active service or to a degree of 10 percent or more during the year following his discharge from service.

The examiner based her opinion on a number of factors, noting that one such factor was that in-service urinalyses between April 1977 and June 1978 did not show any glucosuria.  She found that these urinalyses spoke against a finding or a diagnosis of untreated diabetes mellitus being present at that time.

However, in the Joint Motion, the parties' agreed that the reviewing medical specialist failed to provide adequate rationale for her findings that was consistent with the evidence, in that her comment that the in-service urinalyses did not show any glucosuria did not appear to be supported by the service medical records.  

During service, the Veteran was provided several urinalyses for complaints of urinary symptoms. In this regard, a urinalysis performed in April 1977 only contained a line through the glucose category of a stamped urinalysis template and other findings were listed. 

A May 1977 medical record contains handwritten laboratory findings from a urinalysis, but no glucose findings are mentioned or recorded. 

A December 1977 record also noted that a urinalysis was performed and handwritten findings do not indicate that glucose testing was performed as it was not mentioned or recorded. 

In April 1978, another urinalysis was performed after additional complaints of discharge and the stamped urinalysis template contained on that record did not appear to contain any findings for glucose. The diagnosis at that time was urinary tract infection. 

On June 22, 1978, Veteran was again seen for complaints of urinary tract infection. In a July1978 "UTI infection follow up," it noted that there was no discharge or burning.  None of the handwritten urinalyses appear to contain laboratory findings for glucose.

Given the foregoing, the July 2013 VHA opinion is inadequate.  As such, remand is warranted for Veteran to be provided with a new VA medical opinion assessing service connection claim for diabetes mellitus.

Given that the Veteran contends that his peripheral neuropathy of the upper and lower extremities and erectile dysfunction are secondary to his diabetes mellitus, these matters are inextricably intertwined with the claim for service connection for diabetes mellitus. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As the claims should be considered together, it follows that, any Board action on the claims for service connection, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Finally, it appears that the development requested in the Board's November 2013 with respect to the claims for service connection for the claimed bilateral knee disorder and residuals of head injury has yet to be complete.  

Again, as any Board action on these claims for service connection, at this juncture, would be premature, they are likewise remanded for development consisted with the Board's previous remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to refer the claims file to a qualified examiner for an opinion as to the nature and likely etiology of the claimed diabetes mellitus and related peripheral neuropathy of the upper and lower extremities and erectile dysfunction. 

The entire electronic claims file must be made available to the designated examiner.  If an examination is necessary, one should be provided.

The examiner should provide an opinion as to whether  it is at least as likely as not that the Veteran's diabetes mellitus had its onset in or is otherwise related to service, to include whether the Veteran exhibited a combination of manifestations, as distinguished from merely isolated findings, sufficient to identify diabetes mellitus and/or related complications, including neuropathy and erectile dysfunction, and sufficient observation to establish chronic disease during his period of active service or to a degree of 10 percent or more during the one year period after his discharge from service.

If chronic disease is not shown or chronicity is legitimately questioned during service or the one year presumptive thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a continuity of symptomatology links the onset of the current diabetes mellitus and/or related complications including neuropathy and erectile dysfunction to service.

In providing the requested opinions, the examiner should consider that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is also asked to specifically consider and address the Veteran's service treatment records--which, though containing a number of urinalyses, include no laboratory findings with respect to glucose, as well the August 1979 notation to the effect that he was also referred for a glucose tolerance test (GTT).

In addition, the examiner should also consider the Veteran's post-service treatment records and lay statements from his family members.  

The examiner should also consider and resolve the conflicting opinions of the various VA examiners and July 2013 VHA opinion provider and the October 2008 and August 2010 opinions from private physician Dr. B. linking the Veteran's diabetes mellitus to service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  The AOJ should undertake any additional development deemed warranted, to include any outstanding development from the November 2013 Board remand with respect to the claims for service connection for bilateral knee disorder and residuals of head injury.

3.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

